DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendment and Response (“Applicant’s Response”) filed on August 28, 2022. Claims 1-3, 5, and 11-17 are pending and are addressed below.

Response to Arguments
Objection to Abstract and Specification
With respect to the objections to the Abstract and Specification raised in the Non-Final Office Action dated March 18, 2022 (“Previous Office Action”), Applicant’s amendment to the Abstract and specification overcome the previous objections. Accordingly, the objections to the Abstract and Specification raised in the Previous Office Action have been withdrawn.
Rejection under 35 U.S.C. § 112
With respect to the rejection under 35 U.S.C. § 112(b), Applicant’s amendment to Claim 1 and arguments presented on page 7 of Applicant’s Response have been fully considered and are persuasive. Accordingly, the rejection under 35 U.S.C. § 112(b) raised in the Previous Office Action has been withdrawn.
Rejections under 35 U.S.C. § 103
With respect to the rejections under 35 U.S.C. § 103, Applicant’s amendments to Claim 1 and arguments presented on pages 10-13 of Applicant’s Response have been fully considered and are persuasive. Accordingly, the rejections under 35 U.S.C. § 103 raised in the Previous Office Action have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, lines 4-5 of this claim recites “the first and second wall connection portions.” There is insufficient antecedent basis for this limitation in the claim. It is noted that Claim 16 depends from Claim 14 and that “a first wall connection” and “a second wall connection” is not introduced until Claim 15. For the purposes of examination, Claim 16 has been interpreted as depending from Claim 15 and requiring all the features of Claim 15.
Regarding Claim 17, line 3 of this claim recites “an eye level of an average user.” The claim is rendered indefinite since it is unclear what defines “an average user” (i.e., does an average user encompass only adults, or adults and children), and it is unclear whether the eye level of the “average user” is taken when this user is sitting in a fully upright position, a partially reclined position, or some other seating position. For the purposes of examination, the elevated position is any position that is higher than a position of the upper end of the partition plate in the lowered state.
Allowable Subject Matter
Claims 1-3, 5, and 11-15 are allowed.
Claims 16 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not reasonably teach or suggest the combination features as claimed including wherein the intermediate portion is disposed in a space between the first seat and the second seat and is capable of supporting a load of a restrained body placed thereon; the wall portion includes a wall connection portion detachably connected to a device connection portion of a restraining device that is configured to restrain the restrained body when placed on the intermediate portion; the intermediate portion includes a pedestal fixed in position to a floor, a support portion capable of being raised and lowered with respect to the pedestal, and a partition plate capable of being raised and lowered; when the support portion and the partition plate are in a raised state, an upper end of the partition plate is at an elevated position to provide a privacy screen between the first and second seats; and when the support portion and the partition plate are in a lowered state, a height of an upper surface of the pedestal, a height of an upper surface of the support portion, and a height of the upper end of the partition plate all substantially coincide, and the restraining device is capable of being connected to the wall portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA CHUN LEUNG whose telephone number is 571-272-3504. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.C.L./Examiner, Art Unit 3642                

                                                   /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642